DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention consists of an expanded implant comprising a first and second endplate pivotally hinged at one end to a frame, and free at the other end.  The frame having an aperture in its distal end for housing a movable plug comprising a head portion with first and second lateral posts.  The first endplate having an elongated and angled channel extending from a first position close to the upper surface to a second position positioned at a distance further from the upper surface, and the second endplate also having an elongated and angled channel extending from a third position close to the upper surface to a fourth position positioned at a distance further from the upper surface.  Wherein the lateral posts of the plug can slide up and down the channels in the endplates to either expand or contract the endplates as the plug moves toward the free end of the endplates.
The closest prior art of record appears to be: Glerum et al (US Patent 8062375B2) and Jimenez et al (US Patent Pub. 20150272743A1).  
Glerum discloses an expandable implant having a frame with a moveable plug therein that expands and contracts a first and second endplate, wherein the first and second endplates each of which has an elongated and angled channel extending from a 
Jimenez discloses an expandable implant having a frame with a moveable plug therein that expands and contracts a first and second endplate, wherein the first and second endplates are pivotally hinged to one end of the frame and free at the other end, and wherein each of which has opening near the upper surface of the endplate, and wherein the plates are expanded by means of lateral posts on the plug that push the endplates into expanding and pull the endplates into a contracted position.  However, Jimenez fails to disclose wherein opening is an elongated and angled channel. 
Furthermore, modifying Jimenez to have the angled channels of Glerum would result in an invention that does not function as intended.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775